Mr. Chief Justice Moore,
(dissenting).
Regretting that I cannot assent to the conclusion reached in this case by my associates, and believing that any oral or informal pleadings in a justice’s court can be amended in the circuit court on appeal, and that no new defense can be introduced by such amendment, I shall discuss what seems to me to be the legislative intent, so far as it can be ascertained from an examination of the act of 1893 (Laws 1893, p. 38). This act provides, in substance, that no formal or written pleadings are required in a justice’s court, but that they may be either oral or in writing; and, when the former, the justice may enter the substance thereof in his docket, and, if the action be upon a written instrument or account, the original or a copy thereof shall be filed before process shall issue. If the defense or counterclaim relied upon be founded upon a written instrument or account, the defendant shall, before trial, file the same or a copy thereof with the justice; and whenever an appeal from a judgment rendered in a justice’s court is perfected, the circuit court shall proceed to hear and determine the cause *31anew, disregarding irregularities and imperfections in matters of form which, may have occurred in the proceedings in the justice’s court. In all cases of appeal, the bill of items of the account sued on or filed as a counterclaim or set-off, or other ground of defense filed before the justice, may be amended upon appeal in the appellate court to supply any defect, deficiency, or omission therein by filing formal pleadings, when by such amendment substantial justice will be promoted; but no new item or cause of action not embraced or intended to be included in the original account or statement shall be added by such amendment.
That this act was designed to simplify proceedings in a justice’s court must be admitted, but that it was intended by the repeal of section 80 of chapter 9 of the Justice’s Code, and the adoption of section 7 of the act in question in lieu thereof, to enlarge the powers of the circuit court in the matter of amendments may well be doubted. Such power is expressly limited by the latter clause of section 7, which provides that “no new item or cause of action not embraced or intended to be included in the original account or statement” shall be added by amendment; and it will be observed that it is further limited and exclusively confined to cases on appeal in which no formal pleadings have been filed in the court below. Section 1 of this act, in prescribing the manner of alleging a probative fact in a justice’s court, declares that “no formal or written pleadings are required.” It would thus seem that the legislative assembly has -defined the term “formal pleadings” to mean written *32pleadings, and thus, impliedly at least, provided that no written or formal pleading could be amended on appeal to the circuit court; for, if the legislative assembly had intended by the act of 1893 to confer upon such court the same power over the formal pleadings in an action removed thereto by appeal which it has in an action originally commenced therein, it would have so provided in the statute, or retained the old law on the subject.
It is claimed that the act in question, being remedial, should receive a liberal construction, and such is undoubtedly the general rule, but, when there is no ambiguity in the provisions of a statute, there is no room for judicial construction. The nearest approach to equivocal language, and the only reason that can possibly be assigned for allowing the proposed amendment, is to be found in the latter clause of section 7, to the effect that “no new item or cause of action, not embraced or intended to be included in the original account or statement, shall be added by such amendment.” The omission of the words “or defense, counterclaim or set-off,” after the word “action,” in the sentence quoted, leaves an inference, upon a casual examination, that, while the legislature intended to prohibit the plaintiff from introducing a new cause of action not embraced or intended to be included in the original account or statement, it granted permission to the defendant to interpose as many defenses, counterclaims, or set-offs by amendment in the circuit court on appeal as he saw proper to avail himself of. But when the entire statute is read in the light of the limitations and qualifications therein contained, it *33will be perceived that the word “statement” alludes to the oral declaration made by the plaintiff or defendant of the facts constituting his cause of action, or defense, counterclaim or set-off, the substance of which is entered by .the justice in his docket, and that such “statement” may be amended in matters of form only, by filing formal pleadings, when by such amendment substantial justice will be promoted. Now, since the addition of a new defense, counterclaim or set-off, not embraced or intended to be included in the original account or statement, would amount to an amendment in matters of substance, the inference raised by the omission of the words hereinbefore stated is dispelled, and it becomes manifest that the defendant has no more right to insist-upon an amendment stating any matter omitted by him than has the plaintiff, and evidently the legislature intended that the circuit court on appeal should confine itself to the trial of the issues joined in the court below.
But, aside from this phase of the case, the court in this instance was powerless to allow the proposed amendment for the following reasons: (1.) It will be observed that upon the appeal being perfected “the circuit court shall proceed to hear, try, and determine the cause anew, disregarding irregularities and imperfection in matters of form which may have occurred in the proceedings in the justice’s court.” Now, since the cause is tried de novo on appeal, without regard to any action of the justice’s court, the proceedings referred to in the language quoted must necessarily mean the pleadings in the action, and, this being so, the trial court would have power to allow *34amendments correcting irregularities and imperfections in matters of form, but under the maxim “ex-pressio unius est exclusio alterius,” it must necessarily be an implied prohibition against the allowance of any amendment in matters of substance. The answer filed in the justice’s court contained a specific denial of the allegations of the complaint, while the amendment, if allowed, would have introduced in the appellate court an allegation of new matter constituting an independent defense, and, this being so, it will scarcely.be denied that the proposed improvement in the pleading went to the merits of the case, and for this reason was a matter of substance. (2.) It is argued with much force in the prevailing opinion that a written pleading is but a statement of plaintiff’s cause of action, or of the defendant’s ground of defense; and, based upon this definition of the word, it is claimed that the legislature, by permitting the “ statement” to be amended on appeal, did not intend that any distinction should be made between written and oral pleadings, but that they should be alike subject to amendment on appeal. It may be admitted that the conclusion reached might be deducible from the reason adopted if the major premises used were universally true, but it is only partially so; for it is the complaint only that shall contain a plain and concise .•statement of the facts constituting the cause of action ((ffill’s Ann. Laws, § 66), while the answer shall con-tai® a specific denial of each allegation of the com:plaii®d., and may contain a statement of new matter (Co^fitoting a defense or counterclaim: Hill’s Ann. Haws., ;§ 72. The statute has here limited the word *35“ statement,” as applied to pleadings, and practically defined it to mean an affirmative allegation of a material probative fact constituting a cause of action or a defense or counterclaim; and hence it must be presumed that the legislative assembly in adopting the word, as applied to the matter of presenting issuable facts, used it in this restricted sense. As a corollary, it would seem to follow that since the answer contained a specific denial only of the material allegations of the complaint and not an affirmative allegation of a material fact constituting a defense or counterclaim, it was not a “statement” within the meaning of the act of 1893, and therefore not subject to amendment on appeal. For these reasons the judgment, in my opinion, should be affirmed.
Affirmed.